Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	This action is in response to the communication filed on December 22, 2021.
3.	Applicant’s amendment filed on 12/22/2021 has been received, entered into the record and considered. As a result of the amendment filed on 12/22/2021, claims 41 and 46 has been amended, claims 1-40 has been previously cancelled.
4.	After a thorough search and examination of the present application and in light of the prior art made of record and applicant’s amendment and remarks filed on 12/22/2021, and the examiner’s amendment stated below, claims 41-60 (renumbered as claim 1-20) are allowed.
					Examiner’s Amendment
5.	Authorization for this examiner’s amendment stated below was given in a telephone interview with Brittany Penn (Reg. No. 77,509) on 03/08/2022.
	In the claims:
	Please amend claim 49 as follows:
49. 	(Previously Presented) The computer-implemented method of Claim 46, wherein the report parameters comprise one or more row parameters, column parameters, slicers, filters, or report properties.
Allowable Subject Matter
6.	Claims 41-60 are allowed.
7.	The following is an examiner statement of reason for allowance:
	Interpreting the claims in light of the specification examiner find the claimed invention is patentably distinct from the prior art of record. The prior art of record does not explicitly disclose or render obvious the claimed invention as a whole as recited in the amended independent claim 41 and 46.

The dependent claims 42-45 depending on independent claim 41 and dependent claims 47-60 depending on independent claim 46 are also distinct from the prior art for the same reasons.
8.	Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
					Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138. The examiner can normally be reached M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167